Citation Nr: 0836977	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  01-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right inguinal 
hernia.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in August 1966.

The issue of new and material evidence to reopen a claim for 
service connection for right inguinal hernia is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision by a Regional Office (RO) of the 
Department of Veteran's Affairs (VA).  In November 2002, the 
Board found that new and material evidence had not been 
received to reopen a claim for service connection for right 
inguinal hernia.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an Order in April 2004 vacating the Board's 
decision and remanding the case.  Judgment was entered in May 
2004.  Subsequently, the Secretary of the VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which affirmed the Court's 
decision and remanded the case.    

The remaining issues on appeal come before the Board on 
appeal from a March 2002 rating decision by the RO.  A notice 
of disagreement was received in January 2003, a statement of 
the case was issued in February 2004, and a substantive 
appeal was received in March 2004.  

Further, the issue of service connection for schwannoma 
neurofibromatosis was also on appeal.  However, in February 
2004, the RO granted service connection for this disability.  
Thus, as this was a full grant of the benefits sought on 
appeal, this issue is no longer in appellate status. 

The Board notes that in its October 2008 Written Brief 
Presentation, the veteran's representative referred to the 
issue of a higher rating for the veteran's service-connected 
bilateral hearing loss.  Service connection for bilateral 
hearing loss was granted in a March 11, 2002 rating decision.  
The veteran was notified of that determination by letter 
dated March 13, 2002.  On March 25, 2003, the veteran filed a 
notice of disagreement to the rating assigned.  However, the 
notice of disagreement was not filed within one year of the 
rating decision, and this issue is not in appellate status.  
38 U.S.C.A. § 7105 (West 2002).  However, to the extent that 
the March 25, 2003, communication was a claim for an 
increased rating for bilateral hearing loss, this matter is 
hereby referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for right inguinal hernia, in the April 2004 
Order, which was affirmed by the Federal Circuit, the Court 
vacated the Board's decision and remanded the case because 
the veteran had not received sufficient notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Thus, per the Court Order, the RO should provide a VCAA 
letter informing the veteran of the information and evidence 
necessary to substantiate the claim to ensure full compliance 
with VCAA notice requirements.  See also, Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002); Pelegrini v. Principi 
18 Vet App. 112 (2004).  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims' (Court) issued a 
decision Kent v. Nicholson, 20 Vet.App. 1 (2006), which held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Thus, the VCAA letter must also comply with Kent.  

With respect to the issues of entitlement to service 
connection for heart disability and cervical spine 
disability, these issues came into appellate status while the 
remaining issue was pending before the Court.  It does not 
appear that they have been certified to the Board.  Moreover, 
the record does not show that the veteran has received 
sufficient VCAA notice with respect to these issues.  
Further, the veteran was scheduled for an informal hearing at 
the RO in April 2004.  However, a transcript of this hearing 
has not been associated with claims file.  Additional 
evidence has also been associated with the claims file since 
the statement of the case that has not been reviewed by the 
RO.  Thus, these issues must also be remanded so that the RO 
can undertake whatever action is necessary to ensure that 
these issues are properly certified to the Board and ready 
for appellate review.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the RO should also ensure that the 
VCAA notice complies with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter with 
respect to all the issue on appeal under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b).  The letter should 
specifically include notice to the 
veteran of the evidence necessary to 
substantiate a claim for service 
connection.  Importantly, with respect to 
the issue of right inguinal hernia, the 
letter should include information as to 
what constitutes new and material 
evidence as well as an explanation of the 
evidence necessary to substantiate the 
element or elements required to establish 
the underlying claim that were found 
insufficient in the previous denials.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  The RO should associate the April 
2004 RO hearing transcript with the 
claims file, if available.  If 
unavailable, the RO should clearly 
document as to why it cannot be included 
in the claims file.  

3.  Thereafter, as well as after any 
further development 
deemed necessary by the RO, the RO should 
undertake a review of the evidence and 
address the issue of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
right inguinal hernia, and the issues of 
service connection for heart disability 
and cervical spine disability.  The 
veteran should be provided with a 
supplemental statement of the case 
addressing these issues as appropriate, 
and should be afforded an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




